ih Or
Case 1:19-cv-04231-GBD Document 17 Vp
£

  

pions

eft

   

by CE,
L Or ms Pp
ay + « “ED

ay mH Se
UNITED STATES DISTRICT COURT Sh G fiw,
SOUTHERN DISTRICT OF NEW YORK Sy
met rt rr ee re rr ee rr eee x Se “
KIRAN VUPPALA,

Plaintiff,
-against-

19 Civ. 4231 (GBD)

UPRIGHT HOLDINGS 547 LLC, d/b/a Upright Brew
House-NYC West Village, et al.

Defendants.

GEORGE B. DANIELS, United States District Judge:

The conference is adjourned from September 23, 2020 to December 16, 2020 at 9:45 am.

Dated: New York, New York
September 14, 2020
SO ORDERED.

Pasay &, Douek

GFOR B. DANIELS
ited States District Judge

 

 

 
